Title: Enclosure: Gouverneur Morris to William Short, 9 August 1792
From: Morris, Gouverneur
To: Short, William


Paris, August 9, 1792. “I have yours of the fourth but this being Thursday I can but barely acknowlege it. In my last of the sixth I requested you to cause bf 1.625.000 to be paid to Messieurs Hoguer Grand et Compagnie which I now confirm. By a strange Fatality it happens that untill the present Hour I have not had the desired Meeting with the Minister of the Marine. Many appointments have been made in every one of which he has fail’d.…”
